Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office action.  Claims 1-27 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/21 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1 -27 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1 includes limitations reciting functionality that manages escalation policies including:
receiving one or more reports indicating that a plurality of escalation policies were triggered due to a single problem or issue.…
determining which of the plurality of escalation policies is most likely to result in resolution or mitigation of the problem or issue …
designating the escalation policy that is most likely to result in resolution or mitigation of the problem or issue…as a first escalation policy…
activating the first escalation policy such that an individual identified in the first escalation policy is notified of the problem or issue… 
placing all of the other of the plurality of escalation policies on hold such that the individuals identified in the other of the plurality escalation policies are not initially notified of the problem or issue...” 
   The elements identified above recite an abstract idea. Specifically, the identified elements recite an abstract idea relating to certain methods of organizing human activity because the escalation polices determine which individuals will try to solve a problem (See Applicant’s Spec– 0002-0003) which reflect managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes since the “determining of policies” and “designating of policies” can practically performed in the human mind (including an observation, evaluation, judgment, opinion).As a result, claim 1 recites an abstract idea under Step 2A Prong One.  
Similarly, claims 2-13 recite the abstract concept identified above. Specifically, the claim elements of claims 2-13, including the receiving of reports, determining and designating policies, placing policies on hold or activated, marking information on policies, and notifying individuals, describe similar steps related to managing personal behavior or relationships or interactions between people and thus recite certain methods of organizing human activity and mental processes for the same reasons as stated above with respect to claim 1. 
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a processor. When considered in view of the claim as a whole, Examiner submits that the processor is not an additional elements that integrate the abstract idea into a practical application because:
this element is a generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f)…, ); Examiner further notes "within a computer based production 
Claims 2-13 do not include any additional elements beyond those recited with respect to claim 1. As a result, claims 2-13 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 
With respect to Step 2B of the framework, the claims includes additional elements  Examiner submits that the processor does not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  Examiner further notes "within a computer based production environment" generally links the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h);
  As a result, claim 1 does not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
As noted above, Claims 2-13 do not include any additional elements beyond those recited with respect to claim 1. As a result, claims 2-13 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1. 
With respect to claim 14, Examiner notes that claims 14 include substantially similar limitations to those presented with respect to claim 1. As a result, claims 14 recite an abstract idea under Step 2A Prong One.   

With respect to Step 2B of the framework, Claim 14 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 14 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include “means for” and “processor.”  Examiner submits that the “means for” and processor in view of Figure 10, and paragraphs 0108-01111 of Applicant’s specification - do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  Examiner further notes "within a 
With respect to claim 15, Examiner notes that claims 15 include substantially similar limitations to those presented with respect to claim 1 and 14. As a result, claim recites an abstract idea under Step 2A Prong One.   
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 15 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include “escalation policy coordinator” and  “effectiveness determination unit” and “processor.”  When considered in view of the claim as a whole, Examiner submits that the ““escalation policy coordinator” and “effectiveness determination unit ” and “processor” are not additional elements that integrate the abstract idea into a practical application because, in view of Figure 10, and paragraphs 0108-01111 of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).   Examiner further notes "within a computer based production environment" generally links the use of the abstract idea to a particular technological environment or field of use 
With respect to claims 16-27, Examiner notes that claims 16-27 include substantially similar limitations to those presented with respect to claims 2-13. As a result, claims 16-27 recite an abstract idea under Step 2A Prong One. 
With respect to Step 2B of the framework, Claim 15 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 15 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include “escalation policy coordinator” and “effectiveness determination unit.” and “processor”. Examiner submits that the “escalation policy coordinator” and “effectiveness determination unit” and “processor”  in view of Figure 10, and paragraphs 0108-01111 of Applicant’s specification - do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f). Examiner further notes "within a computer based production environment" generally links the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h); Further, looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements individually. As a result, claim 15 does not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
Claims 16-27 do not include any additional elements beyond those recited with respect to claim 15. As a result, claims 16-27 do not include additional elements that 
Accordingly, claims 1-27 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
With respect to Applicant’s 101 Arguments, Applicant argues: 
    PNG
    media_image1.png
    74
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    132
    802
    media_image2.png
    Greyscale

Examiner responds see updated 101 Rejection-the abstract idea is defined as managing escalation policies.

    PNG
    media_image3.png
    230
    804
    media_image3.png
    Greyscale

Examiner responds the steps of: “activating the first escalation policy such that an individual identified in the first escalation policy is notified of the problem or issue…” placing all of the other of the plurality of escalation policies on hold such that the individuals identified in the other of the plurality escalation policies are not initially notified of the problem or issue...” are “part of” managing of escalation policies.
Applicant cites the “designating” “activating” and “placing” limitations as directed to significantly more than the abstract idea.
Examiner responds each of the these claim limitations is “part of” the abstract idea.  In view of MPEP 2106.05(1), the additional elements of a given claim are limited to those elements that are recited “in addition to (beyond) the judicial exception)”  
Applicant's 103 arguments with respect to Lowson have been fully considered but are moot in view of reevaluation of Lowson (See 103 Rejection Below).
With respect to combination of Lowson and Dilbeck –Dilbeck is directed to a system for the organization, notification and deployment of resources for responding to emergency and operational situations.  (0004).  Lowson is concerned with managing and assigning resources (Abstract). Thus, Lowson and Dilbeck are both concerned with managing resources.   
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lowson’s policy activation to include Dilbeck’s policy holds, ensuring that each of the other policies will not be activated (ex. “Not Started”) until the occurrence of a previous event. (0059)


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lowson (2007/0203778) in view of Dilbeck (2007/0083409). 

Regarding Claim 1, Lowson discloses: A method of coordinating escalation policies for a computer network monitoring system in which multiple escalation policies are triggered by the occurrence of a single problem or issue within a monitored computer-based production environment, (Abstract, 0002-0004, 0075) comprising: 
receiving, via at least one processor, one or more reports indicating that a plurality of escalation policies were triggered due to the occurrence of a single problem or issue within a computer-based production environment; (See Applicant’s Spec-0002- “The process that results in the software application notifying a system administrator or technician of a problem or issue is generally referred to as an "escalation policy." Detecting the problem or issue triggers the escalation policy.” 
Lowson, Abstract, 0021-0022 – each queue is interpreted as a different escalation policy;  a work item / exception (item or error requiring manual resolution) is interpreted as the report indicating plurality of escalation policies (queues) were triggered due to a single problem (the item or error)); the exception is routed to queue(s) of different employees;
Applicant’s Spec 0063 indicates the escalation policies have specific conditions (“A typical escalation policy would state that if incident A has occurred, notify individual X. An escalation policy could also require that multiple conditions occur before someone is notified of a potential problem. For example, an escalation policy could state that if incident A and incident B both occur within a 16 sixty-minute time period, then notify individual Y. Further, an escalation policy could indicate that multiple individual are to be notified upon the occurrence of certain conditions”)   Thus, the queues of employees having the requisite skill set to handle the exception are determined to be escalation policies that were triggered because they satisfied a condition (having requisite skill set for the exception);
See 0016, Lawson “By way of general introduction, one or more companies, entities, and/or users may use one or more aspects of the invention to manage and streamline performance of management processes by employees handling exceptions created by a customer information system (CIS), including “productivity,” (computer-based production environment) scheduling, and quality control... ;  Lowson, Claim 8 - 'productivity,
[0002] A Customer Information System (CIS) broadly refers to a software 
application or suite of software applications used to track customer 
information by a provider of goods and/or services.) 
determining, with the at least one processor, which of the plurality of escalation policies is most likely to result in resolution or mitigation of the problem or issue within the computer-based production environment and designating, with the at least one processor, the escalation policy that is most likely to result in resolution or mitigation of the problem or issue within the computer-based production environment as a first escalation policy; (0022 - WMA 211 assigns the handling of each exception to an employee with the requisite skill set … where multiple employees could handle a given exception, WMA 211 might assign the exception to an employee with the shortest work queue.)
activating, with the at least one processor, the first escalation policy such that an individual identified in the first escalation policy is notified of the problem or issue. [0052] Upon logging into the WMA 211, workflow module 407 displays a user's assigned work queue.  (activated) The user can change the status of any work item, as applicable, and workflow module 407 tracks status changes as indicated above.  Statuses may be configurable by an administrator.  Examples of status include Unassigned, Assigned, Escalated, Needs Investigation, Pending Investigation (looked at but awaiting information), Being Worked, etc. The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), (activated) when the work item is pulled to an end user queue (Unassigned becomes Assigned) or when the work item is first opened by an end user (Assigned becomes Being Worked)
While Lowson discloses: individuals identified in the other of the plurality of escalation policies are not initially notified of the problem or issue”  (0022 -… WMA 211 might assign the exception to an employee with the shortest work queue.)
Lowson does not explicitly state, “placing, with the at least one processor, all of the other of the plurality of escalation policies on hold such that the individuals identified in the other of the plurality of escalation policies are not initially notified of the problem or issue”  Dilbeck, directed to managing of resources, discloses this limitation
[0059, Figure 11 -  A data area 1111 indicates that the HQ Hurricane Evacuation plan has been executed.  An "event" column 1113 displays the particular event or events associated with this plan (in this example, a Call Joe event); a "Status" column 1115 indicates that the corresponding event is "In Progress;" Other types of status include "Not Started, "Completed" and "Halted".  A status of "Halted" corresponds to a plan that has been stopped while "In Progess" and has not yet reached of status of "Completed." The events are ordered from top to bottom in chronological order of execution, for example, the first event may be "In Progress" while the second event is "Not Started." Some events may also be contingent upon other events, i.e. the contingent event is only executed upon completion of another event.  For example, a event that contracts employees may be contingent upon an event that contacts senior personnel.)
policy holds, ensuring that each of the other policies will not be activated (ex. “Not Started”) until the occurrence of a previous event. (0059)

Regarding Claim 2, Lowson discloses The method of claim 1, further comprising: receiving, with the at least one processor, a report from the individual identified in the first escalation policy indicating that the individual is not the appropriate person to address the problem or issue or that the individual was unable to resolve or mitigate the problem or issue; [0051](bottom) -  work item record includes comment from user, e.g., to note work completed or to indicate why an exception was not resolved.) 
(0054 - When a work item is retrieved in view only mode the workflow history of the action on this work item is provided) 
[0023] … An employee might not be able to resolve an exception, for example, if the employee's shift ends prior to resolving the exception, or if the employee, in the course of attempting to resolve the exception, determines that the employee does not have the appropriate information, skill set or authority to the resolve the exception.  An exception may be assigned to another employee, e.g., where the previous employee did not have authority or the skill set to resolve the exception….)
(0019 - User 213 interacts with WMA 211 to obtain work assignments and mark work as complete, e.g., when the handling of an exception has been completed, and may also interact with WMA 211 to input data regarding an unresolved exception (e.g., to reassign the exception to another employee capable of resolving the exception).  User 213 might interact directly with CIS 203a-203n when handling exceptions, e.g., the user might need to interface directly with a CIS application in order to identify the cause of an exception, or to input data to resolve the exception
Claim 18 - receiving a request from the first end-user to reassign the exception;  reassigning the exception to a third end-user, wherein the third end-user is selected from the at least one user having one or more skills corresponding to the at least one skill associated with resolving the first exception.)
determining, with the at least one processor, which of the plurality of escalation policies that are on hold is most likely to result in resolution or mitigation of the core problem or issue within the computer-based production environment, (Claim 18 Above – the queue of the user with the skills corresponding with resolving the first exception
[0023] … An employee might not be able to resolve an exception, for example, if the employee's shift ends prior to resolving the exception, or if the employee, in the course of attempting to resolve the exception, determines that the employee does not have the appropriate information, skill set or authority to the resolve the exception.  An exception may be assigned to another employee, e.g., where the previous employee did not have authority or the skill set to resolve the exception….)
(0052 - Escalated) and activating, with the at least one processor, the second escalation policy such that an individual identified in the second escalation policy is notified of the problem or issue. [0052] Upon logging into the WMA 211, workflow module 407 displays a user's assigned work queue….  Examples of status include Assigned…Being Worked, etc. The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), when the work item is pulled to an end user queue (Unassigned becomes Assigned) or when the work item is first opened by an end user (Assigned becomes Being Worked)…)

Regarding Claim 3, Lowson disclosesThe method of claim 2, wherein the individual notified under the second escalation policy is informed that the second escalation policy was activated because activation of the first escalation policy failed to resolve or mitigate the problem. [0051](bottom) -  work item record includes comment from user, e.g., to note work completed or to indicate why an exception was not resolved.)

Regarding Claim 4, Lowson disclosesThe method of claim 2, further comprising making resolution attempt information available to the individual notified under the second escalation policy, where the resolution attempt information describes attempts made by the individual notified under the first escalation policy to resolve or mitigate the  [0051](bottom) -  work item record includes comment from user, e.g., to note work completed or to indicate why an exception was not resolved.) 
(0054 - When a work item is retrieved in view only mode the workflow history of the action on this work item is provided) 
[0023] … An employee might not be able to resolve an exception, for example, if the employee's shift ends prior to resolving the exception, or if the employee, in the course of attempting to resolve the exception, determines that the employee does not have the appropriate information, skill set or authority to the resolve the exception.  An exception may be assigned to another employee, e.g., where the previous employee did not have authority or the skill set to resolve the exception….)

Regarding Claim 5, Lowson discloses: The method of claim 1, further comprising: 
receiving, with the at least one processor, a report from the individual identified in the first escalation policy indicating that the individual is not the appropriate person to address the problem or issue or that the individual was unable to resolve or mitigate the problem or issue, indicating that a second escalation policy that is currently on hold should be activated in an attempt to resolve or mitigate the problem or issue  [0051](bottom) -  work item record includes comment from user, e.g., to note work completed or to indicate why an exception was not resolved.) 
(0054 - When a work item is retrieved in view only mode the workflow history of the action on this work item is provided) 
[0023] … An employee might not be able to resolve an exception, for example, if the employee's shift ends prior to resolving the exception, or if the employee, in the course of attempting to resolve the exception, determines that the employee does not have the appropriate information, skill set or authority to the resolve the exception.  An exception may be assigned to another employee, e.g., where the previous employee did not have authority or the skill set to resolve the exception….)
and placing, with the at least one processor, the first escalation policy on hold (0052 - Escalated) and activating, with the at least one processor, the second escalation policy such that an individual identified in the second escalation policy is notified of the problem or issue. (Figure 6, [0052] Upon logging into the WMA 211, workflow module 407 displays a user's assigned work queue….  Examples of status include Assigned…Being Worked, etc. The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), when the work item is pulled to an end user queue (Unassigned becomes Assigned) or when the work item is first opened by an end user (Assigned becomes Being Worked)…
[0051](bottom) -  work item record includes comment from user, e.g., to note work completed or to indicate why an exception was not resolved.) 
(0054 - When a work item is retrieved in view only mode the workflow history of the action on this work item is provided) 

[0017 and 0022 – types of problem/issue; determining the employee to route the exception to) 
0017 -  For example, a utility company may use a CIS application to manage customer data and accounts.  An exception may occur when the CIS cannot automatically print a customer's monthly bill for mailing, due to any of a variety of circumstances.  For example, the exception may occur because the utility company failed to get an automatic reading of the customer's usage (e.g., power consumption), and/or because the customer's address is missing a zip code.  An employee of the utility company must then determine why the bill did not print, manually resolve the exception, and mark the exception as resolved in the CIS so that the CIS can print and mail the appropriate bill to the customer.  This is but one illustrative example of an exception, and is not intended to be limiting to any extent.)
0018- but also with the management of any type of work item for which a pool of employees may be responsible for handling that type of work item
0022- …However, if an exception occurs indicating that a customer has requested a refund for some stated reason, the exception might need to be routed to a manager or other personnel with authority to provide refunds to customers...)  

[0017 and 0022 – types of event; determining the employee to route the exception to) 
0017 -  For example, a utility company may use a CIS application to manage customer data and accounts.  An exception may occur when the CIS cannot automatically print a customer's monthly bill for mailing, due to any of a variety of circumstances.  For example, the exception may occur because the utility company failed to get an automatic reading of the customer's usage (e.g., power consumption), and/or because the customer's address is missing a zip code.  An employee of the utility company must then determine why the bill did not print, manually resolve the exception, and mark the exception as resolved in the CIS so that the CIS can print and mail the appropriate bill to the customer.  This is but one illustrative example of an exception, and is not intended to be limiting to any extent.)
0018- but also with the management of any type of work item for which a pool of employees may be responsible for handling that type of work item 
0022- …However, if an exception occurs indicating that a customer has requested a refund for some stated reason, the exception might need to be routed to a manager or other personnel with authority to provide refunds to customers...)  

to indicate that the first escalation policy has been activated (The underlined language is directed to “intended use” language and is given limited patentable weight; See Claim 1 Above – Dilbek’s “Not Started”) 

Regarding Claim 9, Lowson disclosesThe method of claim 8, further comprising marking, with the at least one processor, the first escalation policy to indicate that the other of the plurality of activation policies were triggered but have been placed on hold. (The underlined language is directed to “intended use” language and is given limited patentable weight [0052] Upon logging into the WMA 211, workflow module 407 displays a user's assigned work queue.  The user can change the status of any work item, as applicable, and workflow module 407 tracks status changes as indicated above.  Statuses may be configurable by an administrator.  Examples of status include Unassigned, Assigned, Escalated, Needs Investigation, Pending Investigation (looked at but awaiting information), Being Worked, etc. The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), when the work item is pulled to an end user queue (Unassigned becomes Assigned) or when the work item is first opened by an end user (Assigned becomes Being Worked)



Regarding Claim 11, Lowson disclosesThe method of claim 10, further comprising: 
notifying, with the at least one processor, the individual notified under the first escalation policy that the second escalation policy was activated; (0052 –…Examples of status include… Escalated…The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), when the work item is pulled to an end user queue (Unassigned becomes Assigned), or when the work item is first opened by an end user (Assigned becomes Being Worked).  Other automatic status changes may also be used, based on business processes and workflow…)
and notifying, with the at least one processor, the individual notified under the second escalation policy that the individual notified under the first escalation policy is also attempting to resolve or mitigate the problem or issue. [0051](bottom) -  work item record includes comment from user, e.g., to note work completed or to indicate why an exception was not resolved.) 
(0054 - When a work item is retrieved in view only mode the workflow history of the action on this work item is provided) 

Claim 12-13 stands rejected based on the same citations and rationale as applied to Claims 5 and 11, respectively.  

Claims 14 stands rejected based on the same citations and rationale as applied to Claim 1. 

Claims 15-27 stands rejected based on the same citations and rationale as applied to Claims 1-13, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623